DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/22 has been entered.
 
Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 3/16/22. Claims 2 – 4 , 8, 11 and 19 have been amended. Claim 1 has been cancelled. Claims 20 - 21 have been added. Claims 4 – 10 and 12 – 18 are withdrawn due to a restriction requirement. Claims 2 – 3, 11 and 19 - 21 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 3/16/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Amendments
	The independent claim has been amended from reciting a method to recover rubber by adding an oil product with softener to the rubber  to recite that the rubber is assembled in a machine and to contact the rubber in the machine with the oil containing softener, thus necessitating new grounds for rejection.

Claim Rejections - 35 USC § 102
	Claims  2, 11, 19 - 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIZUNO et al (JP 2016 151256, using machine translation).
	Claims 20 and 11: MIZUNO discloses (see entire document) a method comprising adding HFC-32 (difluoromethane) and a polyol ester oil containing an ester compound to a rubber seal material/gasket of a compressor to prevent the rubber from deteriorating, from swelling and from leaking (abstract, [0011]-[0015], [0018], [0022], [0023]) [wherein the compressor reads on the claimed machine; the rubber sealant reads on the claimed rubber product assembled in the machine; the polyol ester oil containing an ester compound reads on the claimed oil product containing a softener; and the prevention of deterioration, swelling and leaking reads on the claimed recovering of the rubber]. 
	The polyol ester oil containing an ester compound has an SP value of 9.6 or more and the rubber seal has as SP value of 9.6 or more; and MIZUNO further discloses that their SP values should be compatible (abstract, [0022]) [reading on the claimed SP differences between them of 1.7 or less].
	Claim 2: MIZUNO discloses that fluororubbers are known to be used as the rubber seal material/gasket in compressors ([0010]), and discloses an example of a machine oil containing a polyol ester having SP values of 8.9 ([0036]).
	Claim 19: The SP is a Hildebrand solubility parameter ([0019]).
	Claim 21: The compressor maintains its operation with the disclosed refrigerating machine oil ([0018], [0030], [0038], figure 1).

Claim Rejections - 35 USC § 103
	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over MIZUNO et al (JP 2016 151256, using machine translation).
MIZUNO’s disclosure is discussed above and is incorporated herein by reference. 
	Claim 2: MIZUNO discloses an example of SP of 8.9 but prefers an SP of 9.6, failing to teach 6.0-9.0. However, in addition to the 35 USC 102 rejection above, it is noted that MIZUNO’s examples disclose nitriles as the rubber product ([0023], and polyol ester oil or polyvinyl ether oil as the machine oil softener ([0030]), but also discloses that the SPs of the rubber and oil softener should be compatible ([0022]) and discloses that fluororubbers are also known to be used as the rubber seal material/gasket in compressors ([0010]). In light of such disclosure, it would have been obvious to one of ordinary skill in the art to have used a softener having an SP that is compatible with the SP of a fluororubber when applying the oil softener to a compressor that uses a fluororubber as the rubber gasket, and have thus arrived at an SP with the claimed value of 6.0-9.0.
	Claim 3: MIZUNO discloses an amount of 39% or more of the ester compound in the polyol ester oil ([0022]), failing to teach 5-10%. However, MIZUNO discloses that the percentage of the ester compound is used in order to reach an SP of 9.6 ([0022]) and discloses that the SPs of the rubber and oil softener should be compatible ([0022]). Accordingly, it would have been obvious to one of ordinary skill in the art to have used a smaller percentage of the ester if one would prefer to lower the SP of the oil in order to be more compatible to the particular rubber gasket present in the compressor, and have thus arrived at the claimed percentage with reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 11 and 19 – 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of copending Application No. 16/784,364 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the presently amended claims recite a method to add oil containing a softener to a rubber product in a machine while ‘364 recites a machine comprising a rubber product and oil containing a softener, making them obvious  variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 3, 11 and 19 - 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact  information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765